DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-33, drawn to an automated tape transport apparatus for an elongated tape including a plurality of tapes, classified in G01N1/06, G01N35/00009.
II. Claims 34-40, drawn to an automated tape transport apparatus with a first tape and second tape transported from a supply reel, classified in G01N1/06, G01N33/48764.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of group I does not require the first tape and second tape, and the second tape having an adherence surface, or the first tape and second tape to be supplied from a supply reel, or the tissue section adhered to the second tape.  The subcombination of group II has separate utility such as adhering the tissue section to multiples of the plurality of tapes, or using a robot to transport the tape and not a supply reel.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or 
Alternatively, inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of group I present distinct products from the invention of group II because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, group I requires an elongated tape including a carrier strip of tape and a plurality of sample tapes attached to the carrier strip of tape, a tape transport unit to transport the carrier strip and plurality of tapes, and the sectioning unit adhering tissue section to one of the plurality of sample tapes none of which is required by group II; and group II requires a first tape, a second tape carried by the first tape, the second tape having an adherence surface, the tape transport unit to transport the first and second tape from a supply reel, or adherence of the tissue section to the second tape, none of which is required by group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their different classification; and/or

c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or
e. 	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Roman Fayerberg on 2/15/22 a provisional election was made without traverse to prosecute the invention of group II, claims 34-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 21-40 are pending with claims 34-40 being examined and claims 21-33 deemed withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or a generic placeholder “unit” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“specimen holding unit” in claim 34 which the examiner is broadly interpreting as any structure for holding a specimen; 
“specimen sectioning unit” in claim 34 which the examiner is broadly interpreting as any structure capable of sectioning a specimen; and
“tape application unit” in claim 35 which the examiner is broadly interpreting as any structure which enables the tape to adhere to the exposed surface of the specimen, where this unit could include the region in which the two are contacted together.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 36, it is unclear when the tape is pressed over the exposed surface of the sample block.  Specifically, no discussion of this process of pressing or what structure achieves the pressing is recited previously and it is unclear how pressing occurs and further unclear what enables the pressing.  Is there essential structure missing in the claims that is required to perform the claimed function?  Additionally, is just the second tape pressed, or are both tapes pressed?
With respect to claim 37, it is unclear how the control alone performs the function of moving the tape parallel and perpendicular.  How is the tape is moved parallel, is this action by the reel?  Additionally, how is the tape moved perpendicular? What structure achieves the moving of the tape in a perpendicular fashion? Is there essential structure missing in the claims that is required to perform the claimed function? Additionally, is just the second tape moved parallel and perpendicular, or are both tapes moved in this manner?
Regarding claim 37, it is unclear what the sample tape in line 3 is attempting to define as a sample tape has not been previously recited.  Therefore, this limitation is unclear and has insufficient antecedent basis. Are applicants intending to refer to the second tape or first tape, or both tapes?
As to claim 38, it is unclear what structure of the tape application unit presses the tape against the sample block.  Specifically, no discussion of the process of pressing or what structure achieves the pressing is recited previously and it is unclear how pressing occurs and further unclear what enables the pressing.  Is there essential structure missing in the claims that is required to perform the claimed function?  Additionally, is just the second tape pressed, or are both tapes pressed?  The examiner directs applicants attention to the claim interpretation section above where the tape application unit is not interpreted under 112f, and notes that because the unit is interpreted broadly, that there is not a structure requiring pressing.  If applicants are intending for a pressing structure to be present, then the structure should be positively recited in the claims, or applicants should state their intent to invoke 112f.
In regards to claim 38, it is unclear how the roller only rolls against the second tape and not the first tape.  The examiner requests clarifying remarks and/or amendments in order to clarify whether the roller is rolling against the back side of the second tape or the first tape?
As to claim 40, it is unclear how the tape is transported to a glass slide. Specifically, a controller alone cannot perform this function, and it is unclear what structure enables the ability to transfer the tape to the glass slide. Is there essential structure missing in the claims that is required to perform the claimed function?  Additionally, it is unclear which tapes (the first tape, or the second tape, or both tapes) are being transferred?
Regarding claim 40, it is unclear what the sample tape in lines 1 and 2 is attempting to define as a sample tape has not been previously recited.  Therefore, this limitation is unclear and has insufficient antecedent basis. Are applicants intending to refer to the second tape or first tape, or both tapes?
Appropriate correction is required
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al (US 6720191; hereinafter “Goldstein”; already of record) in view of Kokubo, M (US 20070039435; hereinafter “Kokubo”; already of record).
As to claim 34, Goldstein teaches an automated tape transport apparatus for transporting cut tissue sections (Goldstein; Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 4 line 35-45, col. 6 line 16-col. 7 line 45), the tape transport apparatus comprising: 
a controller (Goldstein teaches computer control; col. 9 line 15-25);

a second tape carried by the first tape, the second tape having an adherence surface (Goldstein; #19, Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 4 line 35-45, col. 6 line 16-col. 7 line 45); 

a tape transport unit, wherein the controller is configured to control the tape transport unit to transport the first and second tape from a supply reel (Goldstein teaches supply reel #16; Figs. 2); 
a specimen holding unit for holding a tissue section with an exposed surface of the tissue section outwardly facing therefrom, and providing the exposed surface for adherence of the tissue section to the second tape (Goldstein teaches holding unit #S/32 which holds an exposed surface of the tissue section for adherence to the second tape; Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 6 line 16-col. 7 line 45); and 
a specimen sectioning unit for sectioning the exposed surface of the sample block for adherence of the cut tissue section to the second tape.  
Note: Claims 34-40 contain a large amount of functional language (ex: “for…”, “controller aligns…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.	
Goldstein does not specifically teach a specimen holding unit for mounting the sample block with an exposed surface of the sample block outwardly facing therefrom; and a specimen sectioning unit for sectioning the exposed surface of the sample block for adherence of the cut tissue section to the second tape.  However, Kokubo teaches the analogous art of an automated tape transport apparatus for sectioning and transporting tissue sections (Kokubo; [29] Fig. 1) with a specimen holding unit for mounting the sample block with an exposed surface 
As to claim 35, modified Goldstein teaches the apparatus of claim 34, further comprising a tape application unit for adhering the second tape to the exposed surface of the sample block after transport of the second tape to a position adjacent the sample block (The modification of the transfer of the second tape of Goldstein to the sample block of Kokubo has already been discussed above.  Goldstein teaches application unit P which presses the tape onto the tissue; Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 6 line 16-col. 7 line 45. Kokubo also teaches roller 3b for adhering the specimen to the tape; Fig. 2).  
As to claim 36, modified Goldstein teaches the apparatus of claim 35, wherein the controller aligns the second tape with the sample block so the cut tissue section can be applied to the second tape when the second tape is pressed over the exposed surface of the sample block (The modification of the transfer of the second tape of Goldstein to the sample block of Kokubo has already been discussed above. Although functional, Goldstein teaches controlling the second tape to be applied to the tissue section by pressing P over the exposed surface; Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 6 line 16-col. 7 line 45, col. 9 line 15-25.  Kokubo also teaches aligning the tape with the sample block to apply the tissue section; Figs. 2a-2f). 
Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 37, modified Goldstein teaches the apparatus of claim 34, wherein the controller moves the second tape to a position disposed parallel to and facing an exposed surface of the sample block and subsequently moves the sample tape perpendicular into contact with the sample block (The modification of the transfer of the second tape of Goldstein to the sample block of Kokubo has already been discussed above. Although functional, Goldstein teaches moving the second tape horizontally in figures 2, and then moving the tape vertically/perpendicular using P to come into contact with the tissue section; Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 6 line 16-col. 7 line 45).  
As to claim 38, modified Goldstein teaches the apparatus of claim 35, wherein the tape application unit presses the second tape against the sample block, the tape application unit includes a roller to roll against a back side of the second tape to press the second tape on the sample block to eliminate air bubbles (The modification of the transfer of the second tape of Goldstein to the sample block of Kokubo has already been discussed above. Kokubo teaches roller 3b for adhering the specimen to the tape; Fig. 2).  
As to claim 39, modified Goldstein teaches the apparatus of claim 34, further comprising a sensor to sense a location of the second tape relative to the sample block (The modification of the transfer of the second tape of Goldstein to the sample block of Kokubo has already been discussed above. Goldstein teaches using a microscope sensor to determine the position of the sample sections; Figs. 13, col. 9 line 15-25).  
As to claim 40, modified Goldstein teaches the apparatus of claim 34, wherein the controller transports the sample tape to a glass slide for transfer of the cut tissue section from the sample tape to the glass slide (Although functional, Goldstein teaches computer control; col. 9 line 15-25).
However, if it is deemed that Goldstein is not capable of transporting the sample tape to a glass slide for transfer of the cut tissue section from the sample tape to the glass slide, then Kokubo teaches the analogous art of an automated tape transport apparatus for sectioning and transporting tissue sections (Kokubo; [29] Fig. 1) and transporting the sample tape to a glass slide for transfer of the cut tissue section from the sample tape to the glass slide (Kokubo teaches slide transfer region F/G; Fig. 1 [50]). It would have been obvious to one of ordinary skill in the art to have modified the section which has been transferred by tape of modified Goldstein to be transferred to a glass slide as in Kokubo because Kokubo teaches that it is well known to transfer the section from tape to a slide (Kokubo; [50] Fig. 1) and because this enables the transfer of the section to a heating unit to remove shrinkage from the tissue slide (Kokubo; [62]) and to enable the sample to be dyed (Kokubo; [74])
Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo, M (US 20070039435; hereinafter “Kokubo”; already of record) in view of Goldstein et al (US 6720191; hereinafter “Goldstein”; already of record).
As to claim 34, Kokubo teaches an automated tape transport apparatus for sectioning and transporting cut tissue sections from a sample block (Kokubo; [29] Fig. 1), the tape transport apparatus comprising: 
a controller (Kokubo teaches a controller; [28, 60, 61]);
a first tape with an adherence surface (Kokubo teaches tape 5 with an adherent surface for attaching tissue slice; [50] Figs. 2A-2F);  
a tape transport unit, wherein the controller is configured to control the tape transport unit to transport the tape from a supply reel (Kokubo teaches a supply reel 2 and take up reel 4); 
a specimen holding unit for mounting the sample block with an exposed surface of the sample block outwardly facing therefrom (Kokubo teaches 21 holding specimen 20; Fig. 1 [47, 49]); and 
a specimen sectioning unit for sectioning the exposed surface of the sample block for adherence of the cut tissue section to the tape (Kokubo teaches 22 slicing specimen 20; Fig. 1 [47, 49]).  
Note: Claims 34-40 contain a large amount of functional language (ex: “for…”, “controller aligns…”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.	
Kokubo does not specifically teach a second tape carried by the first tape, the second tape having an adherence surface.  However, Goldstein teaches the analogous art of tape transport apparatus for transporting cut tissue sections (Goldstein; Figs. 1-7, 14A-E) with a 
As to claim 35, modified Kokubo teaches the apparatus of claim 34, further comprising a tape application unit for adhering the second tape to the exposed surface of the sample block after transport of the second tape to a position adjacent the sample block (The modification of the transfer of the tape above the sample block of Kokubo to include the second tape of Goldstein has already been discussed above.  Kokubo teaches roller 3b for adhering the specimen to the tape; Fig. 2).  
As to claim 36, modified Kokubo teaches the apparatus of claim 35, wherein the controller aligns the second tape with the sample block so the cut tissue section can be applied to the second tape when the second tape is pressed over the exposed surface of the sample block (The modification of the transfer of the tape above the sample block of Kokubo to include the second tape of Goldstein has already been discussed above.  Although functional, Kokubo  teaches a controller, and teaches roller 3b for adhering the specimen to the tape; Fig. 2).  
“When” the second tape is pressed over the exposed surface of the sample block does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 37, modified Kokubo teaches the apparatus of claim 34, wherein the controller moves the second tape to a position disposed parallel to and facing an exposed surface of the sample block and subsequently moves the sample tape perpendicular into contact with the sample block (The modification of the transfer of the tape above the sample block of Kokubo to include the second tape of Goldstein has already been discussed above. Although functional, Kokubo teaches moving the tape parallel to the sample block in a horizontal direction, and then perpendicular upwards vertically; Figs. 2).  
However, if Kokubo is deemed incapable of moving the second tape to a position disposed parallel to and facing an exposed surface of the sample block and subsequently moving the sample tape perpendicular into contact with the sample block, then Goldstein teaches the analogous art of tape transport apparatus for transporting cut tissue sections (Goldstein; Figs. 1-7, 14A-E) and moving the second tape to a position disposed parallel to and facing an exposed surface of the sample block and subsequently moving the sample tape perpendicular into contact with the sample block (Goldstein teaches moving the second tape 
As to claim 38, modified Kokubo teaches the apparatus of claim 35, wherein the tape application unit presses the second tape against the sample block, the tape application unit includes a roller to roll against a back side of the second tape to press the second tape on the sample block to eliminate air bubbles (The modification of the transfer of the tape above the sample block of Kokubo to include the second tape of Goldstein has already been discussed above. Kokubo teaches roller 3b for adhering the specimen to the tape; Fig. 2).  
However, if Kokubo is deemed incapable of pressing the tape against the sample block, then Goldstein teaches the analogous art of tape transport apparatus for transporting cut tissue sections (Goldstein; Figs. 1-7, 14A-E) and pressing the tape against the sample block (Goldstein teaches moving the second tape horizontally in figures 2, and then moving the tape vertically/perpendicular using P to come into contact with the tissue section; Figs. 1-7, 14A-E, col. 1 line 20-30, col. 2 line 50-col. 3 line 55, col. 6 line 16-col. 7 line 45). It would have been obvious to one of ordinary skill in the art to have modified the transport of the tape to a position above the block of Kokubo to also include a pressing device to perpendicularly press the tape onto the specimen section as in Goldstein because Goldstein teaches that perpendicularly pressing the tape enables desired adhesion of the tissue section to the tape (Goldstein; Figs 2, col. 6 line 35-49).
As to claim 39, modified Kokubo teaches the apparatus of claim 34, further comprising a sensor to sense a location of the second tape relative to the sample block (The modification of 
As to claim 40, modified Kokubo teaches the apparatus of claim 34, wherein the controller transports the sample tape to a glass slide for transfer of the cut tissue section from the sample tape to the glass slide (Although functional, Kokubo teaches slide transfer region F/G; Fig. 1 [50]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 of U.S. Patent No. 10473557. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an automated tape transport apparatus (preamble of claim 1 of 10473557) with: a controller (claim 1 of 10473557); a first tape (claim 1 of 10473557); a second tape on the first tape with an adherence surface (claims 4 and 8-9 of 10473557 which teaches plural patches as tape which is on the first tape and adheres to the sectioned specimen); a tape transport unit with a supply reel (claim 1 of 10473557); a specimen holding unit (claim 1 of 10473557); and a specimen sectioning unit (claim 1 of 10473557). Thus, all of the elements of the invention recited in the instant claims are encompassed by the claims of US 10473557.
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Yasui, S (US 20170303832) teaches patches on a tape, but it is for analyte/glucose sensing.
	Roe et al (US 20080286149) teaches tape 26 on tape 15, but it is for holding test strips. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798